PER CURIAM.
Alphonso James appeals from the denial of his petition for writ of habeas corpus, which sought to challenge two 1989 Lee *376County convictions on grounds that no “complaint” was filed in those cases. As the State correctly argues, because James challenges the validity of his underlying convictions, his petition should have been filed in the Circuit Court of Lee County. See, e.g., Gisi v. State, 119 So.3d 534, 535 (Fla. 5th DCA 2013) (“a habeas petition attacking the validity of a conviction and asserting issues related to the trial court proceedings, must be brought in the circuit court of the county that rendered the judgment of conviction”). As such, we dismiss this appeal. See id.
TORPY, C.J., SAWAYA and LAWSON, JJ., concur.